DETAILED ACTION
Claims 1, 2 and 4-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 14 March 2022, the Applicant has filed a response on 03 May 2022.
The amendment to claim 25 is deemed suitable to remove the 35 U.S.C. 112(a) given for being a single means claim, in that the single means of the ‘assessment module’ is now covered under a ‘processor.’ The Examiner hereby withdraws the claim rejection.
Claim 24 has been amended thereby overcoming the 35 U.S.C. 112(b) rejection given to the claim for an insufficient antecedent basis. The amendment to this claim is suitable to overcome the rejection which the Examiner now withdraws.
Response to Arguments
The 35 U.S.C. 112(f) claim interpretation given to the limitations of claims 1, 2 and 24 is maintained still, regardless of the Applicant maintaining the previous argument regarding this issue (Remarks: page 8 par 3).
With regard to the 35 U.S.C. 101 rejection given to claims 1, 2, 4-6, 8-10, 13-17 and 20-27, the Applicant has amended particularly, the independent claims to include the analysis and assessment of ‘digital audio data.’ The Examiner previously indicated that the claim can be performed in a human mind, without significantly more than the abstract idea of being a mental process, but the Applicant disagrees, stating that the “use of the human mind to carry out such processing would be highly impractical” (Remarks: page 9 par 5). The Applicant also refers to the Notice of Allowance of U.S. Application # 15/666,280 from 29 April 2020. In response to this, the Examiner indicates that each application is considered based on its individual merit, rather than as a group in conjunction with a different application.
Regarding this application in particular, the Examiner has determined that the amendment to this claim is not suitable enough to overcome the 101 rejection. The indication of ‘digital audio data’ in this case qualifies as an additional limitation, necessary to be present, if the invention is to be performed by what can be described as a general-purpose processor. The inclusion of ‘digital’ does not provide a limitation that’s significantly more than the indicated mental process. The Examiner hereby maintains the 35 U.S.C. 101 rejection.
With regard to the 35 U.S.C. 103 rejection given particularly to the independent claims, the Examiner withdraws the most-recent prior art rejection, in that further evaluation of the prior art shows that it fails to teach a contribution indicator of the extent to which a frame of digital audio data should be used for speaker recognition processing based on a determined characteristic. The applied prior art rejection is hereby withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“an analyzer for analyzing each frame …” in claim 1;
“an assessment module for determining for each frame …” in claim 1;
“a speaker recognition module configured to apply speaker recognition processing …” in claim 2; and
also applicable to claim 24 since it acquires all the limitations of claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a processor (Specification: page 8 lines 10-15) as the corresponding structure described in the specification (Substitute Specification – Clean Version) for performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2 and 4, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1, 24, 25, 26 and 27 recite the limitations of analysing each frame of a sequence of frames of audio which has speech that was uttered by a user so as to determine a characteristic of the speech sound of the considered frame, and while making use of the determined characteristic, further determining a contribution indicator for each frame that indicates how much each frame should be used for processing speaker recognition, the contribution indicator comprising applying a weight to each frame, the weight being within a pre-set threshold.
Apart from the microphone used to receive digital audio, which is well-known, routine and conventional in the art as a data-gathering device, a processor and storage media (which are generic by their recitation), nothing in the claims preclude the claimed technique from being performed in the human mind. A human may listen to audio spoken by a speaker, analyse different time sections of the audio that correspond to the speaker’s speech and obtain characteristics of the speech at the different time sections, determine based on each time section using the obtained characteristics, how much emphasis should be placed on that time section for the purpose of recognising the speaker, them emphasis being determined based on obtained values, the values being within a preset range. The characteristics may be determined based on listening. The weightings for the contribution indicator could be determined based on perceived intensities. The processor and storage memory serve as general purpose computer used in implementing and storing instructions for the abstract idea. The claims hereby recite a mental process.
The judicial exception is not integrated into a practical application because the claims simply teach of performing speaker recognition through frames of speech-containing audio while assessing what each frame may contribute to the overall speaker recognition. The invention is not tied to any particular defining structure and simply provides instructions to apply the judicial exception. The techniques can be performed by a generic computer. The claims make mention of a microphone, processor and memory storage, which are recited at such a high level of generality, that they amount to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the processor and the memory do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 24, 25, 26 and 27 are not eligible.
Claim 2 indicates that the speaker recognition uses a contribution indicator for each frame. A human may listen for the intensity to which certain characteristics are present in each frame, applying that to recognising the speaker, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 4 further provides that certain sections of the audio data are not considered for the contribution indicator to be applied upon. A human could ignore certain sections of the audio, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 5 further provides that the audio frames are processed to enrol speakers. A human could process received sections of audio sounds to enrol speakers, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 further provides that the audio frames are processed to verify speakers. A human could process audio frames through listening in order to verify speakers, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 indicates processing the audio frames to generate a generalised model of a speaker population. A human could process audio sections to listen for characteristics that are particular to as speaker population, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 8 indicates identifying a particular phoneme in a speech sound as one of the characteristics. A human could listen for particular phoneme sounds in utterances, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 9 indicates identifying a speech sound as either voiced or unvoiced. A human could listen to audio and identify if the sound present is classifiable as voiced sound or unvoiced sound, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 10 indicates that the contribution indicator for each frame is dependent on previous occurrences of the phoneme or class of phonemes in previous frames of the audio. A human could listen to audio and determine how much contribution should be placed on each section based on the occurrence of the same phoneme or phoneme class in previous sections, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 13 indicates the receipt of the indication of an acoustic environment surrounding the user when the speech was uttered. A human could listen to determine the sound characteristics in the environment where the speech is uttered, and make judgements based on the environmental sound characteristics, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 14 indicates the determination of noise as an indication of the acoustic environment. A human could listen to determine the presence of noise in an environment, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 15 indicates the identification of speech as one of a plurality of predefined phonemes whereby a transfer function is applied between a value of a contribution indicator and a noise level. A human could enact such a transfer function computation between a determined value of a contribution indicator and a determined noise level, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 16 indicates analysing audio data to determine the indication of noise. A human could listen to audio to determine the indication of noise, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 17 indicates the detection of reverberation as part of the acoustic environment. A human could listen for reverberation in an acoustic environment, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 20 indicates an assessment of the audio frames for obtaining speech characteristics of speech sounds previously uttered by the user and the contribution indicator depends on the speech characteristics. A human could base contributing factors to speech characteristics from previously uttered sounds by the same speaker, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 21 indicates the determination of speech characteristics through the user’s pitch or nasality. A human could listen for pitch or nasality in utterances and apply the detection as a factor to consider in the audio, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 22 indicates that assessment of the audio frames requires receiving indication of an enrolled user profile and that the contribution indicators also depend on the indication of the enrolled user profile. A human could have a written-out profile for each user and examine users’ audio utterances based on the presence of the written-out profiles, while considering speech characteristics based on the indication of the profile, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 23 indicates that an assessment of the audio frames requires that the contribution indicator for frames depend on the characteristics of speech sound as well as the number of previous frames having a similar characteristic of speech sound. A human could make decisions on speech characteristics based on the presence of such characteristics in a number of previous audio sections, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Allowable Subject Matter
Claims 1, 25 and 26 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Claims 2, 4, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24 and 27 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Nucci (U.S. 8,831,942 B1) provides teaching for obtaining speech frames with vowel-like features, analysing the most-frequent values, and determining that the values fall within particular ranges in order to classify the speaker as possibly being male or female (Col 2 lines 1-18).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657